DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks 
This action is in response to the amendment filed on June 8, 2022. Claims 23-25 have been newly added and claims 12-13 and 22 have been cancelled by Applicant. Claims 1-11, 14-21 and 23-25 are currently pending and have been fully examined.
With respect to the 103 rejections, Applicant is of the opinion that Ginter fails to teach determining a plurality of templates based on retrieved data. The examiner respectfully disagrees and notes that Ginter at least in [0797] teaches: "templates can directly correspond to digital control sets associated with properties, content users, user classes, and/or other digital information..." In addition, Ginter in [0830] teaches: "...rights and permissions clearinghouse 400 may receive control sets 188 and corresponding object identifications 422 within the same or different electronic containers 152, and then "register" this information in a database 412 for later reference." Therefore, Ginter teaches templates that are determined based on retrieved data (e.g., control sets). 
Applicant further states that the office equates two different elements (a certificate and a template) in Ginter. The examiner respectfully disagrees and notes that Applicant’s claim recites two different elements as “digital credential template” and “digital credential” which is generated based on the ”digital credential template” This is the way Ginter has been interpreted as a template of Ginter is equivalent of the claimed “digital credential template” and a certificate of Ginter is equivalent of the “digital credential.”
Applicant further states that the template of Ginter “is a mere blank form which is not associated with any set of criteria.” The examiner respectfully disagrees and notes that Ginter at least in [0797] teaches that templates can directly correspond to digital control sets associated with properties, content users, user classes, and/or other digital information and/or physical or virtual sites and/or process control for event and event consequence governance.
Applicant further states that Ginter fails to teach the amendment to claim 1: “wherein the set of criteria associated with the digital credential template is defined by an educational institution associated with the digital credential template” The examiner respectfully disagrees and notes that Ginter, at least in FIG. 50, teaches an institution 1060 that defines the criteria. In addition, the examiner notes that the claim recitation indicates an action by an entity “educational institution” that is not a component of the claimed system, and therefore does not further limit the scope of the claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-8, 11, and 14-18, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al. (US Patent No 10/091,017), in view of Ginter et al. (US Patent Publication No. 2005/0060584)
With respect to claims 1 and 11, Landow et al. teach:
a plurality of sensors directed to detect user activity within a physical environment; (Col. 34 l. 14-Col. 33 l. 56)
monitor a physical environment, using the plurality of sensors; (Col. 34 l. 14-Col. 33 l. 56)
detect, using the plurality of sensors, a plurality of user actions performed by a user within the physical environment; (Col. 32 l. 14-Col. 33 l. 56)
determine a plurality of operations performed within the physical environment, based on the user actions detected; (Col. 32 l. 14-Col. 33 l. 56, Col. 34 l. 45-Col. 35 l. 35, Claim 1) 
determine that the user within the physical environment corresponds to a first credential receiver; (Col. 41 ll. 36-62)
In addition, with respect to claim 1 Landow et al. teach:
a processing unit comprising one or more processors; (FIG. 7, Col. 42 l. 40-Col. 44 l. 57, Claim 8)
a computer network connecting the plurality of sensors to the processing unit and a storage device; (FIG. 7, Col. 42 l. 40-Col. 44 l. 57, Claims 8, 15)
memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit…(FIG. 7, Col. 42 l. 40-Col. 44 l. 57, Claims 8, 15)
Landow et al. do not explicitly teach:
one or more network interfaces configured to transmit secure data to a digital credential generator; 
retrieve data from a credential receiver data store associated with the first credential receiver;
determine a plurality of digital credential templates, based on the retrieved data associated with the first credential receiver; and
for each digital credential template in the plurality of determined digital credential templates:
(a)    retrieve a set of criteria associated with the digital credential template;
(b)    compare the plurality of operations performed within the physical environment, to the set of criteria associated with the digital credential template;
(c)    determine, based on the comparison, whether or not the first credential receiver is eligible to receive digital credential based on the digital credential template; and
(d)    in response to determining that the first credential receiver is eligible to receive a digital credential based on the digital credential template, generate the digital credential based on the digital credential template and user data associated with the first credential receiver.
	However, Ginter et al. teach:
one or more network interfaces configured to transmit secure data to a digital credential generator; ([0830], [0900]-[0903])
retrieve data from a credential receiver data store associated with the first credential receiver; (“rights and permissions clearinghouse 400 may receive control sets 188 and corresponding object identifications 422 within the same or different electronic containers…” [0830], [0900]-[0903])
determine a plurality of digital credential templates, based on the retrieved data associated with the first credential receiver; (“templates can directly correspond to digital control sets associated with properties, content users, user classes…” [0796]-[0815], [0830]-[0831], “…consumer 95 could request the right…rights and permissions clearinghouse 400 could determine whether the rights holder has authorized it to negotiate for the right on behalf of the rights holder…” [0835], [0846]-[0856])
for each digital credential template in the plurality of determined digital credential templates:
(a)    retrieve a set of criteria associated with the digital credential template, ([0861]-[0877])
wherein the set of criteria associated with the digital credential template is defined by an educational institution associated with the digital credential template; (FIG. 50, institution 1060, [0907] The examiner notes that the claim recitation indicates an action by an entity “educational institution” that is not a component of the claimed system, and therefore does not further limit the scope of the claim.)
 (b)    compare the plurality of operations…, to the set of criteria associated with the digital credential template; ([0703]-[0704], [0787], [0808], [0861]-[0877]) 
(c)    determine, based on the comparison, whether or not the first credential receiver is eligible to receive digital credential, wherein the digital credential is based on the digital credential template; ([0834]-[0837])
(d)    in response to determining that the first credential receiver is eligible to receive the digital credential, generate the digital credential based on the digital credential template and user data associated with the first credential receiver. ([0868]-[0887], [0900]-[0905], Claim 57)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the physical environment monitoring system of Landow et al., with the digital certificate generation system of Ginter et al., in order to generate digital certificates based on data obtained from actions analysis (i.e. usage auditing and user profiling). (Ginter et al.: Abstract, [0078], [0181], [0701]-[0703])
With respect to claim 2, Landow et al. and Ginter et al. teach the limitations of claim 1.
Moreover, Landow et al. teach:
determining a location associated with performing the plurality of operations; (Col. 13 ll. 22-35], Col. 38 ll. 29-56, Col. 39 l. 63-Col. 41 l. 35)
determining a time associated with performing the plurality of operations; (Col. 20 l. 52-Col. 21 l. 6, Col. 38 ll. 29-56, Col. 39 l. 63-Col. 41 l. 35)
In addition, Ginter et al. teach:
embedding, within the digital credential, data identifying (a) the location associated with performing the plurality of operations, and (b) the time associated with performing the plurality of operations. ([0978], [1237], [1245], Claims 54-55)
With respect to claims 4 and 14, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
detect identifying data associated with the user, using one or more of the plurality of sensors; (FIG. 5, Col. 19 l. 52- Col. 20 l. 13, Col. 33 ll. 38-56, Col. 36 ll. 41-62)
analyze the identifying data associated with the user to determine an identity of the user, said analyzing comprising at least one of a facial recognition analysis or a biometric analysis; (FIG. 5, Col. 19 l. 52- Col. 20 l. 13, Col. 33 ll. 38-56, Col. 36 ll. 41-62)
Moreover Ginter et al. teach:
transmit the determined identity of the user to the digital credential generator. ([0414], [0887])
With respect to claims 5 and 15, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
wherein the plurality of sensors comprises a plurality of video recording devices, and wherein the plurality of user actions are detected based on video data captured by a combination of the plurality of video recording devices. (Col. 15 ll. 20-67, Col. 19 ll. 15-51) 
With respect to claims 6 and 16, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
wherein the plurality of sensors comprises software-based sensors executing as a background process on a computer terminal of the user, (Col. 14 ll. 30-62, Col. 31 ll. 20-40, Col. 43 ll. 14-30)
the software-based sensors configured to detect at least one of (a) keystrokes entered by the user via a keyboard connected to the computer terminal, (b) mouse events performed by the user via a mouse connected to the computer terminal, and (c) touch events performed by the user via a touchscreen display connected to the computer terminal. (FIG. 7, Col. 14 ll. 42-62, Col. 31 ll. 20-40, Col. 33 ll. 38-63, Col. 37 l. 42-Col. 38 l. 9, Col. 42 ll. 20-52, Col. 43 ll. 14-30) 
With respect to claims 7 and 17, Landow et al. and Ginter et al. teach the limitations of claims 6 and 16.
Moreover, Landow et al. teach:
determine a particular software application with which the user is interacting, and wherein the determination of the plurality of operations performed by the user within the physical environment is based on the particular software application with which the user is interacting. (Col. 14 ll. 30-62, Col. 31 ll. 20-40, Col. 43 ll. 14-30)
With respect to claims 8 and 18, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
analyze user biometric data detected by one or more biometric sensors attached to the user during the detection of the plurality of user actions performed by the user within the physical environment; (FIG. 5, Col. 19 l. 52- Col. 20 l. 13, Col. 33 ll. 38-56, Col. 36 ll. 41-62)
In addition, Ginter et al. teach:
transmit the user biometric data to the digital credential generator. ([0414], [0887])
With respect to claim 21, Landow et al. and Ginter et al. teach the limitations of claim 1.
Moreover, Ginter et al. teach:
each digital credential template in the plurality of digital credential templates includes a description of a specific type of digital credential that can be issued to an individual. (template defines different types of usage/actions relevant to a digital property [0846]-[0848])
With respect to claim 23, Landow et al. and Ginter et al. teach the limitations of claim 1.
Moreover, Ginter et al. teach:
wherein the set of criteria is associated with a skill associated with the digital credential. (digital certificate attests to the fact that the owner has certain knowledge and skills [0413], qualifications established by certificates [0834])  
With respect to claim 25, Landow et al. and Ginter et al. teach the limitations of claim 1.
Moreover, Ginter et al. teach:
wherein the user activities detected include work-related activities performed by the user, and wherein the digital certificate is a professional certification for a job associated with the work-related activities. ([0414], [0926]-[0927]) 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Landow et al., in view of Ginter et al., further in view of Chen (US Patent No. 9,397,838)
With respect to claim 3, Landow et al. and Ginter et al. teach the limitations of claim 2.
Landow et al. and Ginter et al. do not explicitly teach:
embedding, within the digital credential, one or more identifiers corresponding to the plurality of sensors.
However, Chen teaches:
embedding, within the digital credential, one or more identifiers corresponding to the plurality of sensors. (Col. 4 ll. 4-25, Col. 11 ll. 7-56)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the activity monitoring and digital certification system of Landow et al. and Ginter et al., with the inclusion of device identifier in the digital certificate as taught by Chen, in order to generate digital certificate based on the device identifier. (Chen: Abstract, Col. 1 ll. 21-57])

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al., in view of Ginter et al., further in view of Nishida (US Patent Publication No. 2009/0234793)
With respect to claims 9 and 19, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
determining a number of a particular work activity performed by the user within a measurement time period; (Col. 39 l. 34-Col. 40 l. 9)
Landow et al. and Ginter et al. do not explicitly teach:
determining an efficiency of the particular work activity performed by the user within the measurement time period; or
determining an error rate of the user when performing the particular work activity within the measurement time period.
	However, Nishida teaches:
determining an efficiency of the particular work activity performed by the user within the measurement time period; ([0058]-[0059], [0066], [0118], [0129], Claim 2)
or 
determining an error rate of the user when performing the particular work activity within the measurement time period. ([0111], [0177])
In addition, Nishida teaches:
determining a number of a particular work activity performed by the user within a measurement time period; ([0060]-[0066)]
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the activity monitoring and digital certification system of Landow et al. and Ginter et al., with the efficiency evaluation as taught by Nishida, in order to measure user efficiency based on the collected data. (Nishida: Abstract, [0020])

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al., in view of Ginter et al., further in view of De Luca et al. (US Patent Publication No. 2012/0146789)
With respect to claims 10 and 20, Landow et al. and Ginter et al. teach the limitations of claims 1 and 11.
Moreover, Landow et al. teach:
analyzing video data captured by one or more video recording devices, (Col. 15 ll. 20-67, Col. 19 ll. 15-51)
Landow et al. and Ginter et al. do not explicitly teach:
to determine whether or not the user complied with one or more safety protocols during the performance of the plurality of operations.
Examiner note: The claim limitation “…to determine whether or not the user complied with one or more safety protocols during the performance of the plurality of operations.” Indicates intended use of the data and therefore does not further limit the scope of the claim. (See MPEP 2103 I C.)
However, De Luca et al. teach:
to determine whether or not the user complied with one or more safety protocols during the performance of the plurality of operations. ([0062]-[0063], [0104]-[0105])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the activity monitoring and digital certification system of Landow et al. and Ginter et al., with the safety monitoring as taught by De Luca et al., in order to determine safety compliance based on the collected data. (De Luca: Abstract, [0006], [0009])

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Landow et al., in view of Ginter et al., further in view of Chakra et al.  (US Patent Publication No. 2014/0207534)
With respect to claim 24, Landow et al. and Ginter et al. teach the limitations of claim 1.
Landow et al. and Ginter et al. do not explicitly teach:
wherein the set of criteria is associated with a level of skills mastery required for the digital credential.  
However, Chakra et al. teach:

wherein the set of criteria is associated with a level of skills mastery required for the digital credential.  ([0057]-[0061], [0071], Claims 3-4)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the activity monitoring and digital certification system of Landow et al. and Ginter et al., with the skill assessment, as taught by Chakra et al., in order to provide digital certification based on skill level. (Chakra et al.: Abstract, [0001], [0004])

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                             
/STEVEN S KIM/Primary Examiner, Art Unit 3685